CLAIMS 1-37 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Preliminary Amendment filed January 27, 2020 and Information Disclosure Statements filed January 02, 2020, April 02, 2020 and May 08, 2020 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered.
Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims recite certain values for a geometric standard deviation, but do not identify that which has such deviation.
Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 11 and 16-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cipla Limited, (“Cipla”), (WO 2019/142214 A1, cited by Applicant).
Cipla teaches a pharmaceutical composition suitable for one or twice-a-day, (pg. 12, pp. 3), administration with a nebulizer which comprises tiotropium or its pharmaceutically acceptable salt and indacaterol or its pharmaceutically acceptable salt, pharmaceutically acceptable excipients selected from isotonic agent or tonicity adjusting agent, pH modifier, buffer, vehicle, preservatives or the combinations thereof and water. The compositions according to their invention may be packed in suitable containers provided with means of enabling the delivery /deposition of the contained formulation to the respiratory tract. Another embodiment of their invention is a prepackaged, sterile, premixed, premeasured composition comprising tiotropium bromide and at least one pharmaceutically acceptable salt of indacaterol for inhalation administered via nebulizer. Preferably, the composition of their invention is a ready-to-use composition which does not require any mixing or dilution by the subject prior to administration via nebulizer. The composition may be administered via nebulizer for the relief of bronchospasm in a subject suffering from COPD, (page 17).
	Cipla further teaches a particular pharmaceutical composition suitable for administration with a nebulizer comprising: a) about 0.001% to about 0.05 % w/w Tiotropium or its pharmaceutically acceptable salt thereof; b) about 0.03% to about 0.75% w/w Indacaterol or its pharmaceutically acceptable salt thereof; c) about 0.01% to about 0.5% w/w stabilizing agent comprising disodium EDTA, ascorbic acid, sodium metabisulfite or citric acid; d) about 0.05% to about 1.0% w/w sodium chloride, (i.e., an isotonicity agent); e) water for injection; and f) other  pharmaceutically acceptable excipients wherein the pH of the pharmaceutical composition is about 2 to about 4, which are filtered through a 0.2 micron filter thus having particles therein which are “micronized”, (present claim 5) or otherwise less than 0.2 microns in diameter, i.e. a “D90”, (present claim 20), (see page 22 pp. 1-2).
	The composition may be presented as a solution or suspension, (page 14, last paragraph).  Indacaterol may be presented as its maleate salt, (Ex. 1, pg. 25) as tiotropium may be present as its maleate salt, (throughout the disclosure).  Examples 2-4 at pages 25-27 show a dosage amount of tiotropium bromide of 2.24 mcg/ml and of indacaterol of 38.8 mcg/ml, (see present claims 7-8).  A “kit”, (see present claim 35), is provided for at pages 18-20.  As the nebulizer, (present claim 36), Cipla teaches that suitable nebulizers include, but not limited to, a jet nebulizer, an ultrasonic nebulizer, vibrating mesh nebulizer and breadth actuated nebulizer, (page 20, last paragraph). 
	Finally, Cipla teaches that the compositions of their invention are stable and critically dependent upon the excipient formulation employed, (page 14).  Cipla fails to teach the presence  of either the monoethyl impurity of indacaterol or of tiotropium Impurity A thus meeting the requirements of present claims 27 and 28.
	Accordingly, for the above reasons the claims are deemed properly rejected.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cipla, as above, for the reasons as applied to claims 1-8, 10, 11 and 16-37, which reasons are here incorporated by reference.
 	The differences between the above and the claimed subject matter lies in that Cipla does not report any droplet distribution as in present claims 13-15; a composition osmolality range of from about 200 to about 500 mOsm/kg as in present claim 12; and wherein the volume of the composition is between about 0.1 ml to about 6 ml as in present claim 9.
	However, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because (a) as noted above, Cipla already employed a 2 micron filter when producing the compositions which would have indicated that this size of particle within and without the composition would be effective.  Further, it well known that the average physiologically acceptable osmolality ranges from about 275-299 mOsm/kg which is well within the range as claimed and would have been desirable being physiologically acceptable.  Finally, nothing critical is seen in the final volume of composition presented for use and the claimed volume range appears to be in keeping with the volumes encountered when filling vials for nebulization.
	Accordingly, for the above reasons, the claims are deemed properly rejected and none of the claims are currently seen to be in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        June 28, 2022